Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Walton appeals the district court’s order adopting the magistrate judge’s report and recommendation granting summary judgment in favor of Lockheed Martin on Walton’s Title VII and breach of contract claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Walton *765v. Lockheed Martin Aircraft Ctr., No. 6:09-cv-00462-HMH, 2010 WL 3951512 (D.S.C. Oct. 7, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.